Name: 80/412/EEC: Commission Decision of 21 March 1980 on the implementation pursuant to Directive 72/160/EEC of the reform of agricultural structures in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production; NA;  economic policy;  agricultural policy
 Date Published: 1980-04-16

 Avis juridique important|31980D041280/412/EEC: Commission Decision of 21 March 1980 on the implementation pursuant to Directive 72/160/EEC of the reform of agricultural structures in the Netherlands (Only the Dutch text is authentic) Official Journal L 098 , 16/04/1980 P. 0013 - 0013COMMISSION DECISION of 21 March 1980 on the implementation pursuant to Directive 72/160/EEC of the reform of agricultural structures in the Netherlands (Only the Dutch text is authentic) (80/412/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas the Government of the Netherlands has notified, pursuant to Article 8 (4) of Directive 72/160/EEC, decision No 224 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund amending the provisions governing the cessation of farming; Whereas under Article 9 (3) of Directive 72/160/EEC the Commission has to determine whether, having regard to the abovementioned decision No 224, the provisions governing the implementation in the Netherlands of Directive 72/160/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 thereof; Whereas the amendments provided for in the abovementioned decision No 224 to the existing rules governing the cessation of farming are consistent with the objectives and provisions of the Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the finding in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the amendments contained in decision No 224 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund, the provisions implementing Directive 72/160/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of that Directive. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 21 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 9.